DETAILED ACTION
The examiner for your application in the USPTO has changed. Examiner Ali Saeed can be reached at 571-272-2371. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
The new examiner of record, Ali Saeed acknowledges receipt of remarks/amendments filed on 5/8/2022. Claims 1, 9-10, 13, 18, 21-22, 28-30, and 35 filed on 5/8/2022 are pending in the application. Claim 1 has been amended. Claims 5 has been newly canceled. Claim 35 has been previously withdrawn. Accordingly, claims 1, 9-10, 13, 18, 21-22, and 28-30 are currently under examination. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Note: This is a second non-final office action, that is prompted by applicant’s claim amendments and arguments regarding the claimed fungus not taught in FR2405650 and a further consideration of the instant claims, applicant’s disclosure and the prior art. 
Information Disclosure Statement
Receipt of Information Disclosure Statements filed on 5/15/2022 and 2/27/2022 is acknowledged.
Withdrawn Objections/Rejections
Applicant’s arguments, filed 5/8/2022, with respect to the previous 112b rejection have been fully considered and are persuasive. The previous 112b rejection has been withdrawn because applicant have amended claim 1 to provide sufficient antecedent basis and thus the claim no longer presents indefiniteness issues.
New/Maintained Claim Objection(s)/Rejection(s)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 18, 21, 22, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR2405650 as evidenced by Coleman (US 2004/0266852 A1; Dec. 30, 2004) and Egel (Purdue Extension Publication, Dec. 2015). 
Regarding claim 1, FR2405650 discloses an example of the practical conditions for treatment with (L) phenyl alanine, in the case of fusarium silt tomatoes (page 3, lines 82-83, Translation). 
Regarding claim 22, Plantlets of lycopersicum esculentum, variety Saint-Pierre, are cultivated (page 3, lines 8-89, Translation) (claim 22, tomato). 
Regarding claims 1, 9, 18, 21, 29, Twelve days after emergence, when the seedlings have two developed leaves, following immersion in the mineral medium (claim 9, applying pre-harvest, claim 21, applying by soaking; claim 18 dip or a concentrate), the tanks are immersed daily for 10 hours in a solution of (L) phenyl alanine M/100 this for 3 consecutive days (claim 29, repeated application) (page 3, lines 95-97, Translation).
Regarding claims 1 and 22, after the 3 days of treatment, the plantlets to be inoculated are pulled up. After washing the roots, their ends are cut to facilitate the penetration of the pathogen. The root system is then immersed for two hours in a suspension of conidia containing on the order of 8 to 10 x106 conidia/ml of Fusarium oxysporum F. sp. Lycopersici (page 3, lines 100-104, Translation). To estimate the severity of the disease triggered by fusarium, the size of the plants is measured as a function of time, the date of infestation, being time zero of the experiment, only aerial part being considered (page 3, lines 112-114, Translation). The treatment carried out with (L) phenyl alanine M/100 completely protects the tomato plants from Fusarium wilt and that the size of the plants is not influenced by the treatment with (L) phenyl alanine (page 4, lines 131-133, Translation). 
Regarding claim 28, the reference teaches carrying out the treatment in “a condition room” (page 3, lines 100+, Translation), which reads on the “storage facility” as the term can be broadly and reasonably interpreted to be any room. 
Regarding claim 1, the reference teaches using ~10 mM concentrated phenylalanine (phenylalanine’s MW as 165g/mol, and the reference teaches dissolving 1.65g of phenylalanine in 1L volume) (page 3, line 85, Translation).
With regards to the fungus recited in instant claim 1, FR2405650 teaches applying to the plant (i.e., tomato plant) ~10 mM of phenylalanine. As evidenced by the Egel reference, tomato plants are known to have fungal infection caused by Botrytis cinereal (gray mold) and Sclerotinia sclerotiorum (white mold) (see: Pages 2 and 3). Also, as evidenced by Coleman, phenylalanine was known to be used against fungal infection caused by Botrytis cinereal (Para 0033; Claim 1). Since FR2405650 teaches the method of applying to the plant (i.e., tomato plant) ~10 mM of phenylalanine as required in claim 1, the method taught by the reference would inherently result in controlling the fungus infection caused by the fungus recited in the instant claim because tomato plants are capable of fungal infection caused by Botrytis cinereal (gray mold) and Sclerotinia sclerotiorum (white mold) and phenylalanine was known to have antifungal properties against the fungus recited in the instant claims. Further, the recitation  “controlling a fungus infection in a fruit, a leaf, a seed, or a flower of a plant” is not interpreted as requiring the fungus to be present when the phenylalanine is applied. Page 10 of the instant specification defines controlling as “preventing or reducing fungal infection or inhibiting the rate and extent of such infection”. Therefore, the method as claimed does not require the fungus to be present when the phenylalanine is applied. Applicants “applying” step recited in the instant claims is not distinguished from the prior art since FR2405650 teaches applying to the plant (i.e., tomato plant) ~10 mM of phenylalanine and thus the method taught by the reference would inherently result in controlling the fungus infection caused by the fungus recited in the instant claim. 

In the event the claims are interpreted as requiring the fungal infection to be present when the phenylalanine is applied, the claims are obvious for the following reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 18, 21, 22, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over FR2405650 in view of Coleman (US 2004/0266852 A1; Dec. 30, 2004) and Egel (Purdue Extension Publication, Dec. 2015). 
Regarding claim 1, FR2405650 discloses an example of the practical conditions for treatment with (L) phenyl alanine, in the case of fusarium silt tomatoes (page 3, lines 82-83, Translation). 
Regarding claim 22, Plantlets of lycopersicum esculentum, variety Saint-Pierre, are cultivated (page 3, lines 8-89, Translation) (claim 22, tomato). 
Regarding claims 1, 9, 18, 21, 29, Twelve days after emergence, when the seedlings have two developed leaves, following immersion in the mineral medium (claim 9, applying pre-harvest, claim 21, applying by soaking; claim 18 dip or a concentrate), the tanks are immersed daily for 10 hours in a solution of (L) phenyl alanine M/100 this for 3 consecutive days (claim 29, repeated application) (page 3, lines 95-97, Translation).
Regarding claims 1 and 22, after the 3 days of treatment, the plantlets to be inoculated are pulled up. After washing the roots, their ends are cut to facilitate the penetration of the pathogen. The root system is then immersed for two hours in a suspension of conidia containing on the order of 8 to 10 x106 conidia/ml of Fusarium oxysporum F. sp. Lycopersici (page 3, lines 100-104, Translation). To estimate the severity of the disease triggered by fusarium, the size of the plants is measured as a function of time, the date of infestation, being time zero of the experiment, only aerial part being considered (page 3, lines 112-114, Translation). The treatment carried out with (L) phenyl alanine M/100 completely protects the tomato plants from Fusarium wilt and that the size of the plants is not influenced by the treatment with (L) phenyl alanine (page 4, lines 131-133, Translation). 
Regarding claim 28, the reference teaches carrying out the treatment in “a condition room” (page 3, lines 100+, Translation), which reads on the “storage facility” as the term can be broadly and reasonably interpreted to be any room. 
Regarding claim 1, the reference teaches using ~10 mM concentrated phenylalanine (phenylalanine’s MW as 165g/mol, and the reference teaches dissolving 1.65g of phenylalanine in 1L volume) (page 3, line 85, Translation).
The teachings of FR2405650 have been set forth above.
FR2405650 does not teach the particular fungal infection of the plant such as the ones recited in instant claim 1. However, this deficiency is cured by Coleman and Egel. 
Coleman teaches a method of controlling fungus, said method comprising contacting one or more of: fruit, vegetables, berries, seeds, and nuts with an effective amount of a fungicidal composition comprising a fatty acid or a salt thereof and an organic carboxylic acid different from the fatty acid, selected from phenylalanine and tyrosine (page 12, claim 1). Coleman teaches fungus is selected from Botrytis cinereal and Alternaria sp. (Para 0033).
As discussed supra, Egel discloses tomato plants are known to have fungal infection caused by Botrytis cinereal (gray mold) and Sclerotinia sclerotiorum (white mold) (see: Pages 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of FR2405650, Coleman and Egel and use phenylalanine taught by FR2405650 for controlling fungal infection caused by Botrytis cinereal in plants such tomato plant. Coleman teaches the use of phenylalanine for controlling fungal infections caused by Botrytis cinereal and Egel discloses tomato plants are known to have fungal infection caused by Botrytis cinereal (gray mold) and Sclerotinia sclerotiorum. Since FR2405650 teaches applying phenylalanine to tomato plant to control fungal infections, one would have been highly motivated to use phenylalanine to control fungal infections caused by Botrytis cinereal in tomato plants because Egel teaches tomato plants are known to have fungal infection caused by Botrytis cinereal and Coleman teaches the use of phenylalanine for controlling fungal infections caused by Botrytis cinereal. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.


Claims 1, 9, 10, 13, 18, 21, 22 and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman (US 2004/0266852) in view of FR2405650. FR2405650 cited by Applicant on the IDS filed 11/22/2020.

Applicant’s Invention
Applicant claims a method for controlling a fungus infection in a plant susceptible thereto, the method comprising applying to the plant 2-30 mM of a phenylalanine for controlling said fungus infection in the plant.   

Determination of the scope of the content of the prior art
(MPEP 2141.01)
	Regarding claims 1 and 9, Coleman teaches a method of controlling fungus, said method comprising contacting one or more of: fruit, vegetables, berries, seeds, and nuts with an effective amount of a ready-to-use composition prepared by diluting the composition of claim 1 with water (page 13, claim 26). The composition of claim 1 is a fungicidal composition comprising a fatty acid or a salt thereof and an organic carboxylic acid different from the fatty acid, selected from phenylalanine and tyrosine (page 12, claim 1). 
	Coleman teaches that the organic acid is in an amount between 0.001% v/v and about 4.0% v/v, which is 10 ppm to 40,000 ppm, which is converted to 0.06 mM to 242 mM. 
	Coleman teaches fungus is selected from Botrytis cinera and Alternaria sp. (pages and 4, paragraph 33).
	Regarding claims 9 and 13, Coleman teaches the agricultural composition can be applied either as a pre-emergent, post-emergent, foliar or post-harvest application (pre-harvest, post-bloom stage, bloom stage, or pre-bloom stage).
	Regarding claims 10, 13, 18, 21, and 28, Coleman teaches the fungicide composition can be provided as: a preservative to treat and/or preserve the harvested crops such as fruits, vegetables, berries, nuts, leaves, seeds, grains, and the like. When provided as a preservative, the fungicide composition can be applied either as a spray or as a dip solution. When provided as a dip solution, the fungicide composition can be used in a large vat in which the harvested crop is dipped into the liquid composition (applied post-harvest; post-blossom stage; dip; dipping, storage facility) (page 3, paragraph 32).
	Regarding claim 22, specific examples in which the fungicide composition finds particular use include crops, strawberries, blueberries, stone fruit, and dry beans (page 3, paragraph 30).
	Regarding claim 29, Coleman teaches applying the fungicidal composition to the crop product in one or more treatments (claim 31). 
	 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Coleman does not specifically disclose the phenylalanine is applied to a plant at 2-30 mM. It is for this reason FR2405650 is added as a secondary reference. 
The teachings of FR2405650 with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Coleman and FR2405650 and use 2-30 mM of phenylalanine in the composition. Coleman teaches a method of controlling fungus, said method comprising contacting one or more of: fruit, vegetables, berries, seeds, and nuts with an effective amount of a ready-to-use composition prepared by diluting the composition of claim 1 with water. The composition of claim 1 is a fungicidal composition comprising a fatty acid or a salt thereof and an organic carboxylic acid different from the fatty acid, selected from phenylalanine and tyrosine. One of ordinary skill in the art would have been motivated to use 2-30 mM in the composition because Coleman teaches that the organic acid is in an amount between 0.001% v/v and about 4.0% v/v, which is 10 ppm to 40,000 ppm, which is converted to 0.06 mM to 242 mM. The claimed ranges 2-30 mM fall within the range taught by Coleman. One of ordinary skill in the art would have been motivated to use application rates that are known in the prior art to control fungi, such as the range taught in FR2405650. FR2405650 teaches using ~10 mM concentrated phenylalanine (phenylalanine’s MW as 165g/mol, and the reference teaches dissolving 1.65g of phenylalanine in 1L volume) to control fungi, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
In addition, one of ordinary skill in the art would have been motivated to use known application rates and experiment to optimize the amount of phenylalanine needed in the composition to provide fungicidal protection of the fruit, the leaf, the seed, or the flower. The adjustment of conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited reference) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 2004/0266852) in view of FR2405650 as applied to claims 1, 9, 10, 13, 18, 21, 22 and 28-29 above, and further in view of the Schilder Publication (2009, MSU Extension) and the Ivey Publication (2015, LSU Ag Center, Plant Disease Facts). FR2405650 cited by Applicant on the IDS filed 11/22/2020.
Applicant’s Invention
Applicant claims a method for controlling a fungus infection in a plant susceptible thereto, the method comprising applying to the plant 2-30 mM of a phenylalanine for controlling said fungus infection in the plant.   

Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of Coleman and FR2405650 with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
	 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Coleman and FR2405650 do not specifically disclose applying comprises weekly administration during blossom pre-harvest as recited in claim 30. It is for this reason the Schilder Publication and the Ivey Publication are added as a secondary reference.
The Schilder Publication teaches that the bloom and the post-bloom periods are critical for disease control in grapes. During these growth stages, the young clusters are highly susceptible to diseases, including black rot, downy mildew, powdery mildew and Phomopsis (page 1, Paragraph 1). The Schilder Publication teaches to protect the clusters from the major diseases from immediate pre-bloom until four to five weeks after bloom (page 1, paragraph 2).
The Ivey Publication teaches guidelines to provide a general spray program for managing foliar diseases of staked tomatoes produced in Louisiana. The programs are designed for weekly applications and take into consideration fungicide resistance development, label rates and restrictions and preharvest intervals (page 4, Volume-based Spray Programs for Fresh Market Tomato Disease Management).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Coleman, FR2405650, the Schilder Publication and the Ivey Publication and administer phenylalanine weekly during blossom pre-harvest as a matter of experimentation and optimization. Coleman teaches a method of controlling fungus, said method comprising contacting one or more of: fruit, vegetables, berries, seeds, and nuts with an effective amount of a ready-to-use composition prepared by diluting the composition of claim 1 with water. The composition of claim 1 is a fungicidal composition comprising phenylalanine. One of ordinary skill in the art would have been motivated to use teachings from the prior art to determine the optimal time to apply the fungicide, such as blossom pre-harvest and the number of applications, such as weekly. One of ordinary skill in the art would have been motivated to use the teachings of the Schilder Publication which teaches that the bloom and post–bloom period are critical for disease control in grapes. During these growth stages, the young clusters are highly susceptible to diseases, including black rot, downy mildew, powdery mildew and Phomopsis. As such, one of ordinary skill in the art would have found it obvious to apply the composition, comprising phenylalanine, pre-harvest, which includes pre-bloom until four to five weeks after bloom since this is the time that the plants are most susceptible to fungal diseases, with a reasonable expectation of success. 
Likewise, it would have been obvious to one of ordinary skill in the art to apply the composition weekly based on the teachings of the Ivey Publication, which provides guidelines for weekly applications. Since Coleman teaches that no limitation of the scope of the invention is thereby intended, any alterations and further modifications in the described compositions, methods, or systems, and any further applications of the principles of the invention as described herein, are contemplated as would normally occur to one skilled in the art to which the invention relates. Thus, the adjustment of particular conventional working conditions, i.e., weekly applications is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant’s arguments filed 5/8/2022 have been fully considered but they are not persuasive.
Applicant argued that FR2405650 is confined to tracheomycoses which are plants fungal vascular diseases caused by various fungi ascomycetes parasites that clog vessels of wood colonizing tracheids of the xylem. It was argued that FR2405650 is directed only to tracheomycoses and lacks any reference to any other plant part and hence, the terms “flower”, “fruit”, “leaf”, “foliage”, or “canopy” do not appear in FR2405650. 
In response to Applicant’s argument, FR2405650 discloses twelve days after emergence, when the seedlings have two developed leaves, following immersion in the mineral medium, the tanks are immersed daily for 10 hours in a solution of (L) phenyl alanine M/100 for 3 consecutive days. This teaching indicates that seedings that have 2 leaves are treated with (L) phenyl alanine M/100. FR2405650 further discloses that the treatment carried out with (L) phenyl alanine M/100 completely protects the tomato plants against Fusarium wilt. This teaching indicates that (L) phenyl alanine protects the tomato plants. The tomato plant includes the fruit and leaves of the tomato plant. Regarding Applicant’s argument about xylem, Applicant’s method is directed to “applying to the plant 2-30 mM for controlling said fungus infection in the fruit, the leaf, the seed, or the flower”. FR2405650 discloses twelve days after emergence, when the seedlings have two developed leaves, following immersion in the mineral medium, the tanks are immersed daily for 10 hours in a solution of (L) phenyl alanine M/100 (~10mM) for 3 consecutive days, which is the same method as the application method currently claimed. As such, even if FR2405650 indicates (L) phenyl alanine is taken up into the xylem, it specifically discloses that (L) phenyl alanine protects the tomato plants, all parts of the tomato plant.  Therefore, the properties possessed by the composition of the instant application, control of fungus infection in the fruit, the leaf, the seed, or the flower would be possessed by the prior art. Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430.
Applicant argued FR2405650 explicitly teaches away from the claimed method because the reference in Paragraph 020 provides unequivocal statements that a composition comprising phenylalanine cannot be utilized for controlling phytopathogenic parasite, e.g., downy mildew, inducing an infection of a plant’s foliage, e.g., leaves. It was argued that in contrast, the phytopathogenic fungi recited in the instant claims are clearly different from FR2405650. 
In response, while FR2405650 discloses that development of tomato downy mildew is not inhibited by the treatment method of the invention, applicant have not clearly pointed out how this disclosure suggests that phenylalanine would fail to control or inhibit the fungus species recited in instant claim 1. Further, as discussed supra, FR2405650 teaches applying to the plant (i.e., tomato plant) ~10 mM of phenylalanine. As disclosed by the Egel reference, tomato plants are known to have fungal infection caused by Botrytis cinereal (gray mold) and Sclerotinia sclerotiorum (white mold) (see: Pages 2 and 3). Also, as disclosed by Coleman, phenylalanine was known to be used against fungal infection caused by Botrytis cinereal (Para 0033; Claim 1). Since FR2405650 teaches the method of applying to the plant (i.e., tomato plant) ~10 mM of phenylalanine as required in claim 1, the method taught by the reference would inherently result in controlling the fungus infection caused by the fungus recited in the instant claim because tomato plants are capable of fungal infection caused by Botrytis cinereal (gray mold) and Sclerotinia sclerotiorum (white mold) and phenylalanine was known to have antifungal properties against the fungus recited in the instant claims. 
Applicant argued Coleman is explicitly limited to a combination of compounds having an alleged activity and is silent to currently amended present claim 1 utilizing 2-30 mM of phenylalanine as the active agent. It was also argued that Coleman’s wide range of concentrations include refractory concentrations and concentrations higher than 30 mM which are harmful and result in the formation of white doted stains on the treated plants. Applicant argued the claimed range and not any other amount of phenylalanine enables controlling fungus-induced foliage related infections in afflicted plant while avoiding wasting and contamination. 
In response, firstly it is argued that the instant claims recite a method “comprising” and the comprising language does not exclude other actives from being utilized in the method. Thus, while Coleman discloses a fatty acid in combination with organic carboxylic acid such as phenylalanine as the active, the comprising language in the instant claims allows such additional active components. With respect to applicant arguments regarding the amount of phenylalanine, while the applicant argue of the claimed amount being critical for controlling fungal infection, the applicant have not shown or provided and data which supports that the claimed amount of phenylalanine is critical and possess unexpected results over the amounts taught in the prior art. “The arguments of counsel cannot take the place of evidence in the record.” In re Schulze, 346 F.2d 600, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 40 USPQ 2d 1685 (Fed. Cir. 1996), In re De Blauwe et al., 222 USPQ 191, (Fed. Cir. 1984).  Applicant has not provided any factual evidence establishing unobviousness. Thus, applicant need to bring forth experimental data/results which support the argument that the claimed amount of phenylalanine is critical. 

Conclusion
This is a non-final office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616